                                                                                 U. S. D e p a rt m e nt of J usti c e
[ T y p e t e xt]
                                                                                 U nit e d St at es Att or n e y                                  04/30/2021
                                                                                 S o ut h er n Distri ct of N e w Y or k
                                                                                T h e Sil vi o J. M oll o B uil di n g
                                                                                O n e Sai nt A n dr e w’s Pl az a
                                                                                N e w Yor k, N e w Y or k 1 0 0 0 7



                                                                                 A pril 3 0, 2 0 2 1

B Y E CF
T h e H o n or a bl e S ar a h N et b ur n
U nit e d St at es M a gistr at e J u d g e
S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7

     R e:           D eri c k M ur p h y v. U nit e d St at es , 2 1 Ci v. 1 1 2 ( J S R) ( S N)
                    U nit e d St at es v. D eri c k M ur p h y , 1 8 C r. 8 4 8 ( J S R)

D e ar J u d g e N et b ur n:

            D eri c k Mur p h y h as fil e d a m oti o n p urs u a nt t o 2 8 U. S. C. § 2 2 5 5 t o v a c at e, s et asi d e, or
c orr e ct his s e nt e n c e (t h e “ 2 2 5 5 P etiti o n ”), b as e d o n all e g ati o ns of i n eff e cti v e assist a n c e of
c o u ns el b y his f or m er att or n e y, Mi c h a el Gil b ert, Es q., i n c o n n e cti o n wit h his r e pr es e nt ati o n of
M ur p h y. P urs u a nt t o Y o ur H o n or’s or d er d at e d F e br u ar y 2 2, 2 0 2 1, o n A pril 1 9, 2 0 2 1, Mr.
Gil b ert fil e d a 1 3-p a g e affi d a vit a d dr essi n g t h e all e g ati o ns . T h e G o v er n m e nt ori gi n all y
r e q u est e d 1 4 d a ys aft er r e c ei vi n g Mr. Gil b ert ’s affi d a vit t o r es p o n d t o t h e 2 2 5 5 P etiti o n. T h e
G o v er n m e nt writ es n o w t o r es p e ctf ull y r e q u est a n a d diti o n al 1 4 d a ys, u ntil M a y 1 7, 2 0 2 1, t o
r es p o n d t o t h e d ef e n d a nt’s Petiti o n.

GGRANTED.
    R A N T E D. The T h e GGovernment
                              o v er n m e nt sshall
                                                 h all rrespond
                                                         es p o n d ttoo ttheh e PPetition
                                                                                   etiti o n nno o llater
                                                                                                     at er tthan
                                                                                                              h a n MMay
                                                                                                                     a y 117,7, 22021.
                                                                                                                                   0 2 1.
 R es p e ctf ull y, tthe
 Respectfully,          h e Cl er k of
                            Clerk    of CCourt
                                           o urt is
                                                  is dir             R es  p
                                                          e ct e d ttoo mmail
                                                      directed                e ctf  ull
                                                                          ail aa ccopy   y  s u
                                                                                       o p y of b  mitt
                                                                                              of tthis  e
                                                                                                    his Ord ,
                                                                                                            d er ttoo tthe
                                                                                                        Order           h e PPetitioner.
                                                                                                                              etiti o n er.
 S O ORDERED.
 SO    O R D E R E D.
                                                                     A U D RE Y ST R A USS
                                                                     U nit e d St at es Att or n e y



                                                               b y: _ _ _ _s/ Gi n a C ast ell a n o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D at e d: AApril
Dated:       pril 330,
                    0, 22021
                         021
                                                                    Gi n a C ast ell a n o
           N e w York,
           New    Y or k, New
                          N e w York
                                Y or k
                                                                    Ass ist a nt U nit e d St at es Att or n e y
                                                                    ( 2 1 2) 6 3 7- 2 2 2 4

c c.: M i c h a el Gil b ert, Es q. ( b y E C F)
       D eri c k M ur p h y ( b y m ail)
